                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    JAMES M. MANN,                                         No. 4:17-CV-02240

                   Plaintiff,                              (Judge Brann)

          v.                                               (Magistrate Judge Carlson)

    LYCOMING COUNTY PRISON, et al.,

                   Defendant.

                                            ORDER

                                      JANUARY 31, 2019

          On January 14, 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation, to which no timely objections were filed.                     This Court has

reviewed the Report and Recommendation and finds no clear error on the face of the

record.1

          Therefore, IT IS HEREBY ORDERED that:

     1.        The Report and Recommendation of Magistrate Judge Martin C. Carlson,

               ECF No. 38, is ADOPTED IN ITS ENTIRETY.

     2.        The Motion to Dismiss filed by the Clinton County Correctional Facility,

               ECF No. 20, is GRANTED.




1
     Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
3.   The Motion to Dismiss filed by the Lycoming County Prison, ECF No. 31,

     is GRANTED.

4.   The Motion to Dismiss filed by Correct Care Solutions, ECF No. 32, is

     GRANTED.

5.   Plaintiff’s Complaint, ECF No. 1, is DISMISSED.

6.   The Clerk of Court is directed to close this case.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
